Exhibit 10.3

FORM OF GRANT AGREEMENT

BLACK KNIGHT FINANCIAL SERVICES, LLC

UNIT GRANT AGREEMENT

This Unit Grant Agreement (this “Agreement”) is made as of January     , 2014
(the “Grant Date”) by Black Knight Financial Services, LLC, a Delaware limited
liability company (the “Company”), with              (the “Grantee”).
Capitalized terms not otherwise defined herein shall have the meanings ascribed
thereto in the Amended and Restated Limited Liability Company Agreement of the
Company dated as of January 3, 2014, as may be amended from time to time, or any
successor agreement thereto (the “LLC Agreement”).

1. Grant of Units; Hurdle Amount. The Company hereby grants to the Grantee, in
connection with the Grantee’s performance of services to or for the benefit of
the Company in a partner capacity or in anticipation of being a partner,
             Class B Units (the “Units”), subject to the terms and conditions of
this Agreement (the “Award”), the Company’s 2013 Management Incentive Plan (a
copy of which the Grantee acknowledges having received, the “Plan”) and the LLC
Agreement. The Hurdle Amount applicable to the Units as of the date hereof is
$10.00 per Unit. The Hurdle Amount will be increased by the aggregate amount of
all Capital Contributions made to the Company after the Grant Date.

2. Vesting; Termination Employment; Forfeiture.

(a) Vesting. Consistent with Section 3.4(a) of the LLC Agreement, subject to the
Grantee’s continued Employment through the applicable vesting date, the Grantee
shall vest in his or her Units at the rate of 50% on the second anniversary of
the Grant Date and 100% on the third anniversary of the Grant Date, provided,
however, that all Units will become vested 100% immediately upon the
consummation of a Sale of the Company. For the avoidance of doubt, there shall
be no partial vesting in the event that the Grantee’s Employment is terminated
before a vesting date. For example, no portion of the Award shall vest if the
Grantee is terminated before the second anniversary of the Grant Date and a Sale
of the Company has not been consummated.

(b) Termination of Employment. Consistent with Section 3.5(a)(ii) of the LLC
Agreement, except as may otherwise be provided in an employment agreement with
the Grantee, upon the Grantee’s termination of Employment with the Company for
any reason, including death or disability, all unvested Units shall be
immediately and automatically cancelled and forfeited for no consideration.
Vested Units at the time of the Grantee’s termination of Employment with the
Company shall remain outstanding in accordance with the terms of this Agreement,
the Plan and the LLC Agreement; provided, however, that all Vested Units shall
be immediately and automatically cancelled and forfeited for no consideration
upon a termination of the Grantee’s employment for Cause. For purposes of this
Agreement, the term “Cause” shall have the meaning set forth in the Grantee’s
employment agreement or, in the absence thereof, shall mean a termination by the
Company based upon the Grantee’s: (i) persistent failure to perform duties
consistent with a commercially reasonable standard of care (other than due to a
physical or mental impairment or due to an action or inaction directed by the
Company); (ii) willful neglect of duties (other than due to a physical or mental
impairment or due to an action or inaction directed by the Company);
(iii) conviction of, or pleading nolo contendere to, criminal or other illegal
activities



--------------------------------------------------------------------------------

involving dishonesty or moral turpitude; (iv) material breach of this Agreement;
(v) material breach of the Company’s business policies, accounting practices or
standards of ethics; (vi) material breach of any applicable non-competition,
non-solicitation, trade secrets, confidentiality or similar restrictive
covenant, or (vii) failure to materially cooperate with or impeding an
investigation authorized by the Board. The Grantee’s termination for Cause shall
be effective when and if a resolution is duly adopted by an affirmative vote of
at least  3⁄4 of the Board (less the Grantee), stating that, in the good faith
opinion of the Board, the Grantee is guilty of conduct constituting Cause under
this Agreement; provided, however, that the Grantee shall have been given
reasonable opportunity to cure any act or omission that constitutes Cause if
capable of cure unless the Grantee has previously been given an opportunity to
cure an act or omission that constitutes Cause. For the avoidance of doubt, the
events set forth under clause (iii) above are not capable of cure.

3. Allocations, Distributions; Puts, Calls and other rights. The Grantee’s
entitlement to allocations, distributions and other rights with respect to the
vested and unvested Units, as applicable (including, without limitation, call
rights, put rights, redemption rights, tag-along rights and take-along rights),
are set forth in the LLC Agreement. Except as provided in the following
sentence, in no event shall the Units be sold or otherwise disposed of (whether
pursuant to a call right, put right, or otherwise) within the six-month period
(or such other period as may be specified by the Company) following the date the
Units vest (the “Holding Period”) to the extent such disposition of the Units
during the Holding Period would cause the Award not to be classified as an
equity award under Financial Accounting Standards Board (FASB) Accounting
Standards Codification (ASC) Topic 718, Stock Compensation (or any applicable
successor standards). The prior sentence shall not apply to dispositions
occurring in connection with a redemption pursuant to Article XI of the LLC
Agreement. For the avoidance of doubt, if the Grantee has filed a Redemption
Notice pursuant to Article XI with respect to any unvested Units, for purposes
of determining the Redemption Price with respect to such unvested Units, such
unvested Units shall be deemed to be entitled to receive distributions pursuant
to Section 5.2 of the LLC Agreement to the same extent as if they were vested
Units.

4. Subject to Terms of LLC Agreement. As a further condition subsequent to the
issuance of the Units pursuant to this Agreement, if the Grantee is not already
a party to the LLC Agreement, the Grantee shall execute and deliver to the
Company a copy of the LLC Agreement or a joinder thereto (substantially in the
form attached as Exhibit F to the LLC Agreement), together with such other
documents as the Company may require, evidencing the Grantee’s status as a
Management Member. The Grantee acknowledges receipt of the LLC Agreement.

5. Grantee’s Representations and Warranties. In connection with the grant of the
Units hereunder, the Grantee hereby represents and warrants to the Company that:

(a) The Grantee is acquiring the Units hereunder for the Grantee’s own account
with the present intention of holding such securities for investment purposes
and that the Grantee has no intention of selling such securities in a public
distribution in violation of the federal securities laws or any applicable state
or foreign securities laws. The Grantee acknowledges that the Units have not
been registered under the Securities Act or applicable state or foreign
securities laws and that the Units will be issued to the Grantee in reliance on
exemptions from the registration requirements of the Securities Act and
applicable state and foreign statutes and in reliance on the Grantee’s
representations and agreements contained herein.

 

2



--------------------------------------------------------------------------------

(b) The Grantee acknowledges that the Units are subject to the terms and
provisions of the LLC Agreement, and acknowledges and consents to be bound by
such terms and provisions with respect to the Units, including, without
limitation, the applicable provisions set forth in Article III (including the
call rights), Article VIII (including the restrictions on transfers), and
Article X (including the take-along rights) of the LLC Agreement.

(c) The Grantee is not entitled to any preemptive rights set forth in Article
XII of the LLC Agreement.

(d) The Grantee is employed by or otherwise provides services to or for the
benefit of the Company.

(e) The Grantee has had an opportunity to ask the Company and its
representatives questions and receive answers thereto concerning the terms and
conditions of the Units to be acquired by the Grantee hereunder and has had full
access to such other information concerning the Company as the Grantee may have
requested in making the Grantee’s decision to acquire the Units being issued
hereunder.

(f) The Grantee will not sell or otherwise transfer, assign, convey, exchange,
mortgage, pledge, grant or hypothecate any Units without registration under the
Securities Act (and any applicable federal, state and foreign securities laws)
or an exemption therefrom, and provided there exists such a registration or
exemption, any such transfer of Units by the Grantee or subsequent holders of
Units will be in compliance with the provisions of this Agreement, the Plan and
the LLC Agreement.

(g) The Grantee has all requisite legal capacity to carry out the transactions
contemplated by this Agreement, the Plan and the LLC Agreement, and the
execution, delivery and performance by the Grantee of this Agreement, the Plan
and the LLC Agreement and all other agreements contemplated hereby and thereby
to which the Grantee is a party have been duly authorized by the Grantee.

(h) The Grantee has only relied on the advice of, or has consulted with, the
Grantee’s own legal, financial and tax advisors, and the determination of the
Grantee to acquire the Units pursuant to this Agreement has been made by the
Grantee independent of any statements or opinions as to the advisability of such
acquisition or as to the properties, business, prospects or condition (financial
or otherwise) of the Company which may have been made or given by any other
Person (including all Persons acquiring Units on the date hereof) or by any
agent or employee of such Person and independent of the fact that any other
Person has decided to become a holder of Units.

6. Certificates; Legends. The Grantee shall have all the rights of a Management
Member with respect to the vested and unvested Units, as applicable, as provided
in the LLC Agreement, subject to the restrictions in this Agreement and the
Plan. To the extent that the fully vested Units are certificated, the Board or
such other escrow holder as the Board may appoint shall retain physical custody
of any certificate representing of the fully vested Units issued hereunder

 

3



--------------------------------------------------------------------------------

until all of the restrictions imposed under this Agreement, the Plan and the LLC
Agreement with respect to such fully vested Units expire or shall have been
removed. In order to enforce the restrictions imposed upon the fully vested
Units under this Agreement, the Plan and the LLC Agreement, the Board shall
cause a legend or legends to be placed on any certificates representing the
Units that are still subject to restrictions under this Agreement, the Plan and
the LLC Agreement, which legend or legends shall make appropriate reference to
the conditions imposed thereby. Nothing contained herein shall require the Board
or the Company to certificate the fully vested Units.

7. Adjustments. If there shall occur any change with respect to the outstanding
Units by reason of any recapitalization, reclassification, unit split, reverse
unit split or any merger, reorganization, consolidation, combination, spin-off
or other similar change affecting the Units, the Board shall, in the manner and
to the extent that it deems appropriate and equitable in its discretion, cause
an adjustment to be made in the number of Units granted hereunder, the Hurdle
Amount and any other terms hereunder that are affected by the event to the
extent necessary to prevent dilution or enlargement of the Grantee’s rights
hereunder.

8. Administration. The Board shall have the power to interpret this Agreement
and to adopt such rules for the administration, interpretation and application
of this Agreement as are consistent therewith and to interpret, amend or revoke
any such rules. All actions taken and all interpretations and determinations
made by the Board in good faith shall be final and binding upon the Grantee, the
Company and all other interested persons.

9. Taxes.

(a) Tax Election. The Grantee shall make an election with the United States
Internal Revenue Service under Section 83(b) of the Code not later than 30 days
after the Grant Date. A Section 83(b) election form is attached hereto as
Exhibit A. The Grantee shall deliver a copy of any such Section 83(b) election
to the Company.

(b) No Guarantee of Tax Treatment. Each Unit will be treated as a separate
“profits interest” within the meaning of Rev. Proc. 93-27, 1993-2 C.B. 343 (such
interest, a “Profits Interest”). Notwithstanding anything to the contrary,
distributions to the Grantee pursuant to Section 5.3 of the LLC Agreement shall
be limited to the extent necessary so that the Profits Interest of the Grantee
qualifies as a “profits interest” under Rev. Proc. 93-27, and the Plan, Award
and LLC Agreement shall be interpreted accordingly. In accordance with Rev.
Proc. 2001-43, 2001-2 CB 191, the Company shall treat the Grantee as the owner
of the Units underlying this Award from the date the Grant Date, and shall file
its IRS Form 1065, and issue appropriate Schedule K-1s to the Grantee allocating
to the Grantee the Grantee’s distributive share of all items of income, gain,
loss, deduction and credit associated with such Profits Interest as if it were
fully vested. The Grantee agrees to take into account such distributive share in
computing the Grantee’s federal income tax liability for the entire period
during which the Grantee holds the Award and/or Units. The Company and the
Grantee will not claim a deduction (as wages, compensation or otherwise) for the
fair market value of the Profits Interest issued to the Grantee, either at the
time of grant of the Award or at the time the Units becomes substantially
vested. The undertakings contained in Section 3.4(b) of the LLC Agreement shall
be construed in accordance with Section 4 of Rev. Proc. 2001-43. The provisions
of Section 3.4(b) of the LLC Agreement shall apply regardless of whether or not
the Grantee files an election pursuant to Section 83(b) of the Code.

 

4



--------------------------------------------------------------------------------

10. Transferability. The Grantee may not transfer or assign, directly or
indirectly, this Agreement or any Units other than as provided under the LLC
Agreement. Any purported assignment, transfer or grant by the Grantee, directly
or indirectly, of this Agreement or any Units in contravention of this Agreement
and the LLC Agreement shall be null and void.

11. Remedies. The parties hereto shall be entitled to enforce their rights under
this Agreement specifically, to recover damages by reason of any breach of any
provision of this Agreement (including costs of enforcement) and to exercise all
other rights existing in their favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that either party may in its sole discretion
apply to any court of law or equity of competent jurisdiction for specific
performance or injunctive relief (without posting a bond or other security) in
order to enforce or prevent any violation of the provisions of this Agreement.

12. Governing Law. The Act shall govern all questions arising under this
Agreement concerning the relative rights of the parties hereto. All other
questions concerning the construction, validity and interpretation of this
Agreement shall be governed by and construed in accordance with the domestic
laws of the State of Delaware applicable to contracts made and to be performed
in the State of Delaware. The parties hereto hereby irrevocably and
unconditionally submit to the exclusive jurisdiction of any State or Federal
court sitting in New York, NY over any suit, action or proceeding arising out of
or relating to this Plan. The parties hereby agree that service of any process,
summons, notice or document by U.S. registered mail addressed to any party shall
be effective service of process for any action, suit or proceeding brought
against a party in any such court. The parties hereto hereby irrevocably and
unconditionally waive any objection to the laying of venue of any such suit,
action or proceeding brought in any such court and any claim that any such suit,
action or proceeding brought in any such court has been brought in an
inconvenient forum. The parties hereto agree that a final judgment in any such
suit, action or proceeding brought in any such court shall be conclusive and
binding upon any party and may be enforced in any other courts to whose
jurisdiction any party is or may be subject, by suit upon such judgment.

13. Counterparts. This Agreement may be executed in any number of multiple
counterparts, each of which shall be deemed to be an original copy and all of
which shall constitute one agreement, binding on all parties hereto.

14. Successors and Assigns. Subject to the limitations set forth in this
Agreement, this Agreement shall be binding upon, and inure to the benefit of the
Company and its successors and assigns, the Grantee and any subsequent holder of
the Units granted pursuant to this Agreement, and the respective successors and
assigns of each of them, so long as they hold the Units granted pursuant to this
Agreement.

15. Entire Agreement; Amendments and Waivers. This Agreement, together with the
Plan and the LLC Agreement constitutes the entire agreement between the parties
hereto pertaining to the Units and fully supersede any and all prior or
contemporaneous agreements or

 

5



--------------------------------------------------------------------------------

understandings between the parties hereto pertaining to the Units; provided,
however, that this Agreement shall not supersede or otherwise affect any
employment or other agreement to which the Employee is a party, whether or not
such other agreement contains restrictive covenants. No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement. This Agreement may not be amended except in an
instrument in writing signed on behalf of each of the parties hereto and
approved by the Board. No amendment, supplement, modification or waiver of this
Agreement shall be binding unless executed in writing by the party to be bound
thereby. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provision hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver unless otherwise
expressly provided.

16. Severability. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

17. Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

18. No Right to Continued Service. Nothing in this Agreement shall confer upon
the Grantee any right to continue to provide services to or for the benefit of
the Company or any of its Subsidiaries, or shall interfere with or restrict in
any way the rights of the Company or any of its Subsidiaries, which are hereby
expressly reserved, to terminate the services of the Grantee, at any time for
any reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written agreement between the Company or any of its
Subsidiaries and the Grantee.

19. Conformity to Securities Laws. The Grantee acknowledges that this Agreement
and the grant of the Units hereunder is intended to conform to the extent
necessary with applicable federal and state securities laws and regulations.
Notwithstanding anything herein to the contrary, the Units are granted only in
such a manner as to conform to such laws, rules and regulations. To the extent
permitted by applicable law, this Agreement shall be deemed amended to the
extent necessary to conform to such laws, rules and regulations.

20. Conflict between this Agreement and the LLC Agreement. In the event of a
conflict between any term or provision contained herein and a term or provision
of the LLC Agreement, the applicable term and provision of the LLC Agreement
will govern and prevail.

21. Restrictive Covenant Agreement. As a further condition subsequent to the
issuance of the Units pursuant to this Agreement, and as partial consideration
for the grant of the Units, the Grantee has entered into (or if Grantee has not
already entered into, Grantee will enter into), and agrees to be bound by, the
Confidentiality, Non-Competition, Non-Solicitation and Intellectual Property
Agreement attached hereto as Exhibit B.

 

6



--------------------------------------------------------------------------------

Executed as of the Grant Date.

 

BLACK KNIGHT FINANCIAL

SERVICES, LLC

    GRANTEE By:  

 

    By:  

 

 

Name:

Title:

      Name:



--------------------------------------------------------------------------------

Exhibit A

Section 83(b) Election

The undersigned taxpayer elects, pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended (the “Code”), to include in gross income as
compensation for services the excess (if any) of the fair market value of the
property described below over the amount paid for such property.

 

  1. The name, taxpayer identification number, address of the undersigned, and
the taxable year for which this election is being made are:

 

  a. TAXPAYER’S NAME:

 

  b. TAXPAYER’S SOCIAL SECURITY NUMBER:

 

  c. ADDRESS:

 

  d. TAXABLE YEAR: Calendar Year 2014

 

  2. The property that is the subject of this election is a limited liability
company membership interest consisting of              Class B Units of Black
Knight Financial Services, LLC (the “Membership Interest”). The Membership
Interest is intended to be treated for federal income tax purposes by the
Company and its members, including the undersigned, as a “profits interest”
within the meaning of Revenue Procedure 93-27 and Revenue Procedure 2001-43
(together, the “Revenue Procedures”) and other related official guidance
promulgated by the Internal Revenue Service. Based on the Revenue Procedures,
the undersigned believes that the undersigned is not subject to tax upon receipt
of the Membership Interest, either at the time of the grant of the Membership
Interest or at the time or times when the Membership Interest will vest under
the terms of the grant agreement. However, in case it should be determined that
any of the conditions necessary for the Revenue Procedures to apply have not
been met and that the undersigned’s receipt of the Membership Interest or the
vesting thereof is subject to tax under Section 83 of the Code, the undersigned
is making this protective election to have the receipt of the Membership
Interest taxed under the provisions of §83(b) of the Code at the time the
undersigned acquired the Membership Interest.

 

  3. The Membership Interest was transferred to the undersigned on
                    , 2014 (the “Transfer Date”).

 

  4. The Membership Interest is subject to the following restriction: the
Membership Interest vests over a period of three years from the Transfer Date.
If the undersigned ceases to perform services to or for the benefit of the
Company and/or its subsidiary, as applicable, for any reason prior to vesting,
the unvested Membership Interest will automatically be forfeited and cancelled
without any payment with respect thereto.



--------------------------------------------------------------------------------

  5. The fair market value of the property (the Membership Interest) on the
Transfer Date with respect to which the election is being made, determined
without regard to any lapse restrictions and in accordance with Revenue
Procedure 93-27 = $0.

 

  6. The amount paid by the undersigned for the Membership Interest = $0.

 

  7. The amount to include in gross income = $0.

The undersigned taxpayer will:

 

  •   Not later than 30 days after the Transfer Date shown in paragraph 3 above,
file this election with the Internal Revenue Service office with which the
taxpayer’s most recent Federal income tax return was filed.

 

  •   Provide copies of this election to (a) the person for whom the services
are performed in connection with which the Membership Interest was transferred,
and (b) the person to whom the Membership Interest was transferred, if the
recipient of the Membership Interest was not the person performing the services
in connection with which the Membership Interest was transferred.

 

  •   Include a copy of this election with his or her Federal income tax return
for the taxable year in which the Membership Interest was transferred.

 

Dated:      

 

     

 

        Name:



--------------------------------------------------------------------------------

Exhibit B

CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION AND

INTELLECTUAL PROPERTY AGREEMENT

THIS CONFIDENTIALITY, NON-COMPETITION, NON-SOLICITATION AND INTELLECTUAL
PROPERTY AGREEMENT (the “Agreement”) is dated as of January     , 2014 and is
entered into by and between Black Knight Financial Services, LLC (the
“Company”), and                      (the “Employee”). In consideration of the
mutual covenants and agreements set forth herein and otherwise stated in the
unit grant agreement to which this Agreement is attached as Exhibit B, the
parties agree as follows:

1. Purpose. The purpose of this Agreement is to recognize Employee’s significant
contributions to the overall financial performance and success of the Company
and its affiliates and to protect the Company’s and its affiliates’ business
interests through the addition of restrictive covenants.

2. Confidential Information. Employee will occupy a position of trust and
confidence and will have access to and learn substantial information about the
Company and its affiliates and their respective operations that is confidential
or not generally known in the industry including, without limitation,
information that relates to purchasing, sales, customers, marketing, the
financial and pricing positions and financing arrangements, and the internal
business policies and practices of the Company and its affiliates. Employee
agrees that all such information is proprietary or confidential, or constitutes
trade secrets and is the sole property of the Company and/or its affiliates, as
the case may be. Employee will keep confidential and, outside the scope of
Employee’s duties and responsibilities with the Company and/or its affiliates,
as the case may be, will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company’s or its affiliates’ methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will
Employee advise, discuss with or in any way assist any other person, firm or
entity in obtaining or learning about any of the items described in this
section. Accordingly, during the period of Employee’s employment and at all
times thereafter Employee will not disclose, or permit or encourage anyone else
to disclose, any such information, nor will Employee utilize any such
information, either alone or with others, outside the scope of Employee’s duties
and responsibilities with the Company and/or its affiliates, as the case may be.

3. Non-Competition.

(a) During Period of Employment. During the period of Employee’s employment with
the Company and/or its affiliates, as the case may be, Employee will devote such
business time, attention and energies reasonably necessary to the diligent and
faithful performance of the services to the Company and/or its affiliates, as
the case may be, and will not engage in any way whatsoever, directly or
indirectly, in any business that is a direct competitor with the Company’s or
its affiliates’ principal business, nor solicit customers, suppliers or
employees of the Company or affiliates on behalf of, or in any other



--------------------------------------------------------------------------------

manner work for or assist any business which is a direct competitor with the
Company’s or its affiliates’ principal business. In addition, during the period
of Employee’s employment with the Company and/or its affiliates, as the case may
be, Employee will undertake no planning for or organization of any business
activity competitive with the work performed as an employee of the Company
and/or its affiliates, as the case may be, and Employee will not combine or
conspire with any other employee of the Company and its affiliates or any other
person for the purpose of organizing any such competitive business activity.

(b) After Termination of Employment. The parties acknowledge that Employee will
acquire substantial knowledge and information concerning the business of the
Company and its affiliates as a result of employment. The parties further
acknowledge that the scope of business in which the Company and its affiliates
are engaged as of the date hereof is national and very competitive and one in
which few companies can successfully compete. Competition by Employee in that
business after the termination of Employee’s employment with the Company and/or
its affiliates, as the case may be, would severely injure the Company and its
affiliates. Accordingly, for a period of one (1) year after Employee’s
termination of employment with the Company and/or its affiliates, as the case
may be, for any reason whatsoever, Employee agrees: (1) not to engage in any way
whatsoever, directly or indirectly, including as an employee, consultant,
advisor, principal, partner or substantial shareholder, with any firm or
business that directly competes with the Company or its affiliates in their
principal products and markets; and (2), on behalf of any such competitive firm
or business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of the Company or an affiliate.

4. Notice to Prospective Employers. Employee agrees that, with respect to each
prospective employer with which Employee applies or interviews for employment
during the term of Employee’s employment with the Company and/or its affiliates,
as the case may be, and within one year after the termination of the Employee’s
employment with the Company and/or its affiliates, as the case may be, Employee
will inform the prospective employer of the existence of this Agreement and will
provide the prospective employer with a copy of this Agreement.

5. Improvements and Inventions. Any and all improvements or inventions that
Employee may make or participate in during Employee’s period of employment with
the Company and/or its affiliates, as the case may be, unless wholly unrelated
to the business of the Company and its affiliates and not produced within the
scope of Employee’s employment hereunder, shall be the sole and exclusive
property of the Company and its affiliates. Employee shall, whenever requested
by the Company and its affiliates, execute and deliver any and all documents
that the Company and its affiliates deems appropriate in order to apply for and
obtain patents or copyrights in improvements or inventions or in order to assign
and/or convey to the Company and its affiliates the sole and exclusive right,
title and interest in and to such improvements, inventions, patents, copyrights
or applications.



--------------------------------------------------------------------------------

6. Successors and Assigns. This Agreement may not be assigned by Employee. This
Agreement is binding upon, and inures to the benefit of, the Company and its
affiliates and their successors and assigns.

7. Actions and Survival. The parties agree and acknowledge that the rights
conveyed by this Agreement are of a unique and special nature and that the
Company and its affiliates will not have an adequate remedy at law in the event
of a failure by Employee to abide by its terms and conditions, nor will money
damages adequately compensate for such injury. Therefore, in the event of a
breach of this Agreement by Employee, the Company and its affiliates shall have
the right, among other rights, to damages sustained thereby and to obtain an
injunction or decree of specific performance from a court of competent
jurisdiction to restrain or compel Employee to perform as agreed herein without
posting any bond. For the avoidance of doubt, each affiliate of the Company is
an intended third party beneficiary of this Agreement.

8. Other Agreements and Amendment. This Agreement shall not supersede or
otherwise affect any employment or other agreement to which the Employee is a
party, whether or not such other agreement contains restrictive covenants. This
Agreement may be amended only by a written document signed by both parties to
this Agreement.

9. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.

10. Severability. If any section, subsection or provision hereof is found for
any reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of Employee in this Agreement shall each be construed as an agreement
independent of any other provision in this Agreement, and the existence of any
claim or cause of action of Employee against the Company and its affiliates,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company and its affiliates of the covenants in
this Agreement.

[Remainder of page is intentionally blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each party has signed this Agreement on the date shown
below.

 

BLACK KNIGHT FINANCIAL

SERVICES, LLC

    EMPLOYEE By:  

 

    By:  

 

 

Name:

Title:

      Name:

Date:         Date:    